Citation Nr: 1620083	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  10-30 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an effective date earlier than June 24, 2010, for an award of a total rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel






INTRODUCTION

The Veteran had active service from November 1949 to December 1969. 

This matter initially came before the Board of Veterans' Affairs (Board) on appeal from a November 2006 RO decision that denied, in part, an increase in the 30 percent evaluation then assigned for posttraumatic stress disorder (PTSD).  By rating action in January 2011, the RO granted entitlement to TDIU; effective from June 24, 2010.

In August 2013, the Board, in part adjudicated the issue of an increased rating for PTSD.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to an August 2014 joint motion for remand (JMR), the Court vacated the August 2013 Board decision and remanded the matter for compliance with the terms of the JMR.

In a December 2014 decision, the Board granted a 50 percent rating for PTSD from March 27, 2006, to January 30, 2013, and denied an earlier effective date for the grant of TDIU.  The Veteran appealed that decision to the Court and pursuant to a March 2016 JMR, the Court vacated the December 2014 Board decision with respect to an earlier effective date for the grant of TDIU remanded the matter for compliance with the terms of the JMR.  The grant of a 50 percent rating for PTSD was not disturbed.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals documents that are either duplicative or irrelevant to the issue on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).




FINDINGS OF FACT

1.  The Veteran filed his claim for an increased rating on March 27, 2006.

2.  From March 27, 2006, to June 24, 2010, the Veteran had the following service-connected disabilities: PTSD, rated 50 percent disabling; diabetes mellitus, rated 20 percent disabling; diabetic neuropathy of the right lower extremity, rated 20 percent disabling; diabetic neuropathy of the left lower extremity, rated 20 percent disabling; hearing loss, rated noncompensable and rated 20 percent disabling effective January 10, 2007; cold injury residuals of the right lower extremity, rated 10 percent disabling effective May 19, 2008; cold injury residuals of the left lower extremity, rated 10 percent disabling effective May 19, 2008; tinnitus, rated 10 percent disabling; headaches, rated 10 percent disabling; residual scar from mole removal, face, rated noncompensable; residual scar, shell fragment wound, right thigh, rated noncompensable; and erectile dysfunction, rated as noncompensable.  

3.  The evidence of record is at least in relative equipoise as to whether the Veteran's service-connected disabilities precluded him from securing or following substantially gainful employment since March 27, 2006.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for the assignment of an effective date of March 27, 2006, for an award of a TDIU are met.  38 U.S.C.A. §§ 1155, 5110(a), (b)(2) (West 2014); 38 C.F.R. §§ 3,102, 3.340, 3.341, 3.400, 4.3, 4.16(a) (2015).








REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In light of the Board's favorable decision to grant an effective date of March 27, 2006, no discussion of the VA's duties to notify and assist is necessary.

Analysis

The Veteran contends that he is entitled to an effective date earlier than June 24, 2010, for the grant of entitlement to a TDIU. 

The statute governing effective dates provides that unless specifically provided otherwise, the effective date of an award based on an original claim, a claim to reopen, a claim reopened after final adjudication, or a claim for increase of compensation, dependency and indemnity compensation, or pension shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application therefore.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

A TDIU claim is treated as a claim for increased compensation, and the effective date rules for increased compensation apply to the TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a). 

Here, the Veteran filed a claim for increased ratings for several service-connected disabilities, including PTSD, on March 27, 2006.  The Board notes that entitlement to a TDIU is an element of all appeals for a higher rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus the earliest date the Veteran could be granted a TDIU is March 27, 2006.  

From March 27, 2006, to June 24, 2010, the Veteran had the following service-connected disabilities: PTSD, rated 50 percent disabling; diabetes mellitus, rated 20 percent disabling; diabetic neuropathy of the right lower extremity, rated 20 percent disabling; diabetic neuropathy of the left lower extremity, rated 20 percent disabling; hearing loss, rated noncompensable and rated 20 percent disabling effective January 10, 2007; cold injury residuals of the right lower extremity, rated 10 percent disabling effective May 19, 2008; cold injury residuals of the left lower extremity, rated 10 percent disabling effective May 19, 2008; tinnitus, rated 10 percent disabling; headaches, rated 10 percent disabling; residual scar from mole removal, face, rated noncompensable; residual scar, shell fragment wound, right thigh, rated noncompensable; and erectile dysfunction, rated as noncompensable.  As such, the Veteran has met the schedular requirements since March 27, 2006.  

Thus, the remaining question concerns whether the Veteran has been unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities since March 27, 2006.  38 C.F.R. § 4.16(a).

The Board notes that the Veteran underwent several VA examinations during the course of the appeal.  The first to address the Veteran's employability was an April 2010 VA examination.  The April 2010 VA examiner noted that in regards to how his PTSD symptoms would affect him at work now, the Veteran reported "not too much, I put in a lot of hours, I got along well, I was really liked."  The examiner concluded that it was his opinion that the Veteran's mild to moderate PTSD would pose only mild vocational limitations.  

An August 2010 VA examiner noted that the Veteran last worked in 2000 as his own boss and as a contract employee installing low voltage burglar and fire alarm systems before retiring.  The Veteran reported that he mainly worked alone and that he experienced difficulty at that time due to his hearing and tinnitus with the "calling in process" in order to check on the alarm signals and not being able to hear them when he did that.  He reported that he had some difficulty in communicating with customers as well.  Another August 2010 VA examiner noted that the Veteran does not feel that his lower extremity neuropathy limits any vocational activity.  The examiner noted that the Veteran had no vocational limitations from diabetes, scars, or erectile.  The examiner explained that the Veteran's headaches might make him miss an occasional day of work.  The examiner noted that when the Veteran was working he never missed work due to his headaches.  The examiner concluded that the Veteran's limitations to working were primarily related to non-service connected conditions.  

The Board notes that the question of employability is ultimately one for the fact finder to decide, and not a medical provider.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  Here, the Veteran meets the schedular rating under 38 C.F.R. § 4.16(a) and the evidence is in relative equipoise as to whether the Veteran was rendered unemployable by reason of any of his-service connected disabilities or any combination thereof.  The Board thus resolves all reasonable doubt in the Veteran's favor and determines that an earlier effective date of March 27, 2006, but no earlier, is warranted for the grant of a TDIU.  U.S.C.A. §§ 5107(b), 5110(a), (b)(2); 38 C.F.R. §§ 3.102, 3.400.  Accordingly, the appeal is granted.


ORDER

Subject to the laws and regulations governing payment of monetary benefits, entitlement to an earlier effective date of March 27, 2006, for the award of TDIU, is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


